UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number0-14714 Astec Industries, Inc. (Exact name of registrant as specified in its charter) Tennessee 62-0873631 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1725 Shepherd Road, Chattanooga, Tennessee 37421 (Address of principal executive offices) (Zip Code) (423) 899-5898 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ý NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer ý Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YES o NO ý Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at July 30, 2007 Common Stock, par value $0.20 22,144,913 1 ASTEC INDUSTRIES, INC. INDEX PART I - Financial Information Item 1.Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2007 and December 31, 2006 Condensed Consolidated Statements of Income for the Three and Six Months Ended June 30,2007 and 2006 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30,2007 and 2006 Condensed Consolidated Statement of Shareholders' Equity for the Six Months Ended June 30, 2007 Notes to Unaudited Condensed Consolidated Financial Statements Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures about Market Risk Item 4.Controls and Procedures PART II - Other Information Item 1.Legal Proceedings Item 1A.Risk Factors Item 4.Submission of Matters to a Vote of Security Holders Item 6.Exhibits 2 PART I FINANCIAL INFORMATION Item 1.Financial Statements Astec Industries, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (in thousands) June 30, 2007 (unaudited) December 31, 2006 ASSETS Current Assets: Cash and cash equivalents $ 72,166 $ 44,878 Trade receivables, net 80,560 64,591 Other receivables 1,424 2,083 Inventories 166,663 157,836 Prepaid expenses and other 5,182 5,750 Deferred income tax assets 8,891 7,880 Total current assets 334,886 283,018 Property and equipment, net 121,426 113,914 Goodwill 20,009 19,384 Other 11,518 5,547 Total assets $ 487,839 $ 421,863 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ 47,679 $ 42,561 Accrued product warranty 8,137 7,184 Customer deposits 27,180 22,486 Accrued payroll and related liabilities 7,036 9,298 Accrued loss reserves 2,939 2,976 Income taxes payable 4,357 671 Other accrued liabilities 23,480 19,693 Total current liabilities 120,808 104,869 Deferred income tax liabilities 5,541 6,332 Accrued retirement benefit costs 2,587 3,000 Other 12,545 10,797 Minority interest 778 699 Total shareholders' equity 345,580 296,166 Total liabilities and shareholders' equity $ 487,839 $ 421,863 See Notes to Unaudited Condensed Consolidated Financial Statements 3 Astec Industries, Inc. and Subsidiaries Condensed Consolidated Statements of Income (in thousands, except per-share and share amounts) (unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Net sales $ 226,414 $ 191,262 $ 441,976 $ 376,986 Cost of sales 167,471 143,835 328,660 284,407 Gross profit 58,943 47,427 113,316 92,579 Selling, general, administrative and engineeringexpenses 30,318 27,227 60,848 54,967 Income from operations 28,625 20,200 52,468 37,612 Interest expense 201 417 616 847 Other income, net of expense 714 136 1,400 401 Income before income taxes and minority interest 29,138 19,919 53,252 37,166 Income taxes 10,584 7,512 19,330 13,859 Income before minority interest 18,554 12,407 33,922 23,307 Minority interest 49 42 83 45 Net income $ 18,505 $ 12,365 $ 33,839 $ 23,262 Earnings per common share Net income: Basic $ 0.85 $ 0.58 $ 1.55 $ 1.09 Diluted $ 0.83 $ 0.56 $ 1.52 $ 1.06 Weighted average common shares outstanding: Basic 21,879,134 21,424,731 21,762,265 21,314,446 Diluted 22,400,284 22,044,210 22,298,140 21,975,519 See Notes to Unaudited Condensed Consolidated Financial Statements 4 Astec Industries, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Net income $ 33,839 $ 23,262 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 7,246 5,855 Provision for doubtful accounts 295 450 Provision for inventory reserve 1,182 1,869 Provision for warranty reserve 6,369 6,567 Deferred compensation provision 769 189 Purchase/sale of trading security by supplemental executive retirement plan, net (806 ) (391 ) Stock-based payments 910 381 Tax benefit from stock option exercise (2,732 ) (2,397 ) Deferred income tax provision (benefit) (1,802 ) 37 Loss on sale and disposition of fixed assets 21 9 Minority interest in earnings of subsidiary 83 (45 ) (Increase) decrease in: Trade and other receivables (15,605 ) (26,508 ) Inventories (10,009 ) (17,425 ) Prepaid expenses and other 569 2,630 Other non-current assets 1,134 134 Increase (decrease) in: Accounts payable 5,118 3,554 Accrued product warranty (5,416 ) (5,197 ) Customer deposits 4,695 5,767 Income taxes payable 6,352 2,352 Other accrued liabilities 2,069 2,245 Net cash provided by operating activities 34,281 3,338 Cash flows from investing activities: Proceeds from sale of property and equipment 164 28 Expenditures for property and equipment (14,532 ) (15,108 ) Purchase of investment securities (6,491 ) - Net cash used by investing activities (20,859 ) (15,080 ) Cash flows from financing activities: Tax benefit from stock option exercise 2,732 2,397 Sale/purchase, net of company shares by supplemental executive retirement plan 663 84 Proceeds from issuance of common stock 9,817 8,969 Net cash provided by financing activities 13,212 11,450 Effect of exchange rate changes on cash 654 (291 ) Net increase (decrease) in cash and cash equivalents 27,288 (583 ) Cash and cash equivalents at beginning of period 44,878 22,598 Cash and cash equivalents at end of period $ 72,166 $ 22,015 See Notes to Unaudited Condensed Consolidated Financial Statements 5 Astec Industries, Inc. and Subsidiaries Condensed Consolidated Statement of Shareholders' Equity For the Six Months Ended June 30, 2007 ( in thousands, except shares) (unaudited) Common Stock Shares Common Stock Amount Additional Paid in Capital Retained Earnings Accumulated Other Comprehensive Income Company Shares Held by SERP Total Shareholders' Equity Balance December 31, 2006 21,696,374 $ 4,339 $ 93,760 $ 197,661 $ 2,487 $ (2,081 ) $ 296,166 Net income 33,839 33,839 Other comprehensiveincome: Foreign currencytranslationadjustment 1,502 1,502 Minimum pension liability adjustment 16 16 Comprehensiveincome 35,357 Stock incentive plan expense, gross 910 910 FIN 48 adjustment (65 ) (65 ) Exercise of stock options andstock todirectors, includingtax benefits 419,813 84 12,464 12,548 SERP transactions,net 514 150 664 Balance, June 30, 2007 22,116,187 $ 4,423 $ 107,648 $ 231,435 $ 4,005 $ (1,931 ) $ 345,580 See Notes to Unaudited Condensed Consolidated Financial Statements 6 ASTEC INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1.Significant Accounting Policies Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X promulgated under the Securities Act of 1933.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three and six month periods ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007.It is suggested that these condensed financial statements be read in conjunction with the financial statements and the notes thereto included in the Astec Industries, Inc. and subsidiaries Annual Report on Form 10-K for the year ended December 31, 2006. The condensed consolidated balance sheet at December 31, 2006 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. Certain reclassifications were made to the prior year presentation to conform to the current year presentation.For further information, refer to the consolidated financial statements and footnotes thereto included in the Astec Industries, Inc. and subsidiaries Annual Report on Form 10-K for the year ended December 31, 2006. Recent Accounting Pronouncements In July 2006, the FASB issued FASB Interpretation 48, "Accounting for Uncertainty in Income Taxes: an interpretation of FASB Statement No. 109, Accounting for Income Taxes" (FIN 48).FIN 48 defines a criterion that an income tax position would have to meet for some or all of the benefit of that position to be recognized in an entity's financial statements.FIN 48 requires that the cumulative effect of applying its provisions be reported as an adjustment to retained earnings at the beginning of the period in which it is adopted.FIN 48 is effective for fiscal years beginning after December 15, 2006 and the Company began applying its provisions effective January 1, 2007.The impact of adopting this statement is described in Note 7. In September 2006, the FASB issued SFAS No. 157, "Fair Value Measurements" (SFAS No. 157), which provides guidance on how to measure assets and liabilities that use fair value.SFAS No. 157 will apply whenever another US GAAP standard requires (or permits) assets or liabilities to be measured at fair value but does not expand the use of fair value to any new circumstances.This standard also will require additional disclosures in both annual and quarterly reports.SFAS No. 157 will be effective for financial statements issued for fiscal years beginning after November 15, 2007, and the Company will begin applying its provisions effective January 1, 2008.The Company has not yet determined the impact, if any, that the implementation of this statement will have on the Company's financial statements. In February 2007, the FASB issued SFAS No. 159, "The Fair Value Option for Financial Assets and Financial Liabilities".This statement allows entities to voluntarily choose, at specified election dates, to measure many financial assets and financial liabilities (as well as certain nonfinancial instruments that are similar to financial instruments) at fair value.The election is made on an instrument-by-instrument basis and is irrevocable.SFAS No. 159 is effective for an entity's fiscal year that begins after November 15, 2007, and the Company will begin applying its provisions effective January 1, 2008.The Company has not yet determined the impact, if any, the implementation of this statement will have on the Company's financial statements. 7 Note 2.Stock-based Compensation Under terms of the Company's stock option plans, officers and certain other employees may be granted options to purchase the Company's common stock at no less than 100% of the market price on the date the option is granted.The Company has reserved shares of common stock for exercise of outstanding non-qualified options and incentive options of officers and employees of the Company and its subsidiaries at prices determined by the Board of Directors.In addition, a Non-employee
